Citation Nr: 1432008	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-34 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for basal cell carcinoma (BCC) and squamous cell carcinoma (SCC), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1970 to February 1972.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

On his August 2010 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In a March 2011 signed statement, the Veteran withdrew his request for a hearing.  The Veteran's hearing request has accordingly been withdrawn.

The issue on appeal was previously remanded by the Board in December 2013 for further evidentiary development of obtaining a supplemental medical opinion.  This was accomplished, and the claim was readjudicated in an March 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed basal cell carcinoma (BCC) and squamous cell carcinoma (SCC).

2.  The Veteran was exposed to herbicide exposure (Agent Orange) in the Republic of Vietnam.

3.  Currently diagnosed BCC and SCC are not etiologically related to herbicide exposure or sun exposure in service.




CONCLUSION OF LAW

The criteria for service connection for BCC and SCC, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated December 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 
The Veteran's service treatment records, VA treatment records, and the Veteran's statements are associated with the claims file.  The RO also obtained medical opinions in February 2013 and March 2014 to assist in determining whether any skin disorder was related to service, to include as due to in-service herbicide or sun exposure.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinions provided considered all the pertinent evidence of record, the Veteran's reported in-service and sun exposure and herbicide exposure, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's skin conditions (BCC and SCC) are not considered "chronic disease[s]" as they have not been found to be "malignant" tumors as required under 38 C.F.R. 
§ 3.309(a) (2013); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "  Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, Acute and subacute peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary, under the authority of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, and based on the studies by the National Academy of Sciences (NAS), has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41,442-49, and 61 Fed. Reg. 57,586-89 (1996); Notice, 64 Fed. Reg. 59,232-43 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-60 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010). 

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for BCC and SCC

The Veteran contends that his skin disorders are a result of his in-service herbicides exposure.  See October 2013 informal hearing presentation.  Alternatively, the Veteran maintains that his skin disorders are due to sun exposure while serving in the Republic of Vietnam.  See August 2010 substantive appeal.

The Veteran's DD 214 shows that he served in Vietnam; therefore, the Board finds that the Veteran was exposed to herbicides during service.

The Board also finds that the Veteran has currently diagnosed BCC and SCC.  See October 2012 VA treatment record and February 2013 VA examination report.   

Next, the Board finds that because currently diagnosed BCC and SCC have not been shown to be "malignant" tumors, the presumptive service connection provisions of 38 C.F.R. § 3.309(a) are not for application.  See Walker, 708 F.3d 1331.  Moreover, presumptive service connection based on in-service exposure to herbicides is not warranted under 38 C.F.R. § 3.309(e) as the Veteran's BCC and SCC are not listed as one of the presumptive diseases.  See 38 C.F.R. § 3.309(e) (the only presumptive skin disease is chloracne or other acneform disease consistent with chloracne).  That notwithstanding, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee, 34 F.3d at 1041-42.

In this regard, service treatment records from July 1969 through February 1972 do not show complaints, diagnoses, or treatment for BCC or SCC or any other skin disorder during service.  Further, private treatment records reflect that the Veteran first sought treatment for lesions on his nose and hairline in October 1994, approximately 22 years after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The Board finds that this evidence is one factor weighing against a finding that BCC and SCC had their onset in service or are otherwise related to service.

The Veteran was afforded a VA examination in February 2013 to assist in determining whether the Veteran's skin disorders were related to service, to include sun exposure while in Vietnam.  The examiner interviewed the Veteran and noted that the claims file was reviewed.  During the evaluation, the Veteran stated that he first discovered skin lesions in the 1990s.  Prior to service, the Veteran reported that he was a student and lived and worked on his family's farm.  He reported wearing shirts because he had one "terrible" sunburn and his mother had cautioned him to wear shirts.  It was further noted that the Veteran served in Vietnam for about six months.  The VA examiner stated that the Veteran was of German-Irish descent with "very fair-skinned, red haired, and blue eyes."  A diagnosis of BCC and SCC was provided and these conditions were noted to be treated with topical medications.  The examiner then opined that the Veteran's skin disorders were less likely than not (less than 50 percent probability) incurred in or caused by any event in service.  This opinion was based on the fact that the Veteran had a great deal of sun exposure as a child to include a severe sunburn.  The examiner also noted that the Veteran did not report serious sunburns or treatment for sun burn in Vietnam.  The examiner also noted that the Veteran was fair-skinned and his ethnic background provided a greater risk for skin cancer.  As explained by the VA examiner, sun damage leading to skin cancer is cumulative and the Veteran's early childhood exposure and report of a very severe sunburn as a child were overwhelmingly likely to be the cause of his current skin condition.  

The Veteran's representative submitted an informal hearing presentation in October 2013 stating that the Veteran's BCC and SCC may be a result of in-service herbicide exposure.  As such, the Board remanded the case in order to obtain a supplemental medical opinion to address the Veteran's contentions.  

In a March 2014 medical opinion report, the VA examiner noted that she reviewed the claims file and reviewed current medical literature.  The examiner stated that the current list of presumed skin conditions related to Agent Orange exposure only included chloracne (i.e., a skin condition that occurs soon after exposure to chemicals and looks like common forms of acne seen in teenagers).  The examiner noted that the Official VA public health notice was silent for a 20 to 30 year delay in signs and symptoms of non-melanoma lesions in Veteran's exposed to Agent Orange.  The current medical literature was noted to be silent for medical based, scientific evidence to support a nexus between the exposure to Agent Orange and the development of non-melanoma lesions.  The examiner opined that the Veteran's skin disorders were less likely than not related to his in-service exposure to Agent Orange.  The examiner noted the history of a great deal of sun exposure as a child on the family farm and that the Veteran had a fail complexion.  The March 2014 examiner agreed with the opinion of the February 2013 VA examiner and concluded that the currently diagnosed BCC and SCC were as least as likely as not related to the Veteran's lifetime exposure to the sun.  

The Board finds the February 2013 and March 2014 VA medical opinions to be highly probative as to whether the Veteran's skin disorders were related to service, to include herbicide and in-service sun exposure.  The examiners reviewed the claims file, considered the Veteran's statements, and provided opinions supported by clear rationales.  See Prejean, 13 Vet. App. at 448-9.  

The Board has also considered the Veteran's statements purporting to relate currently diagnosed BCC and SCC to in-service herbicide exposure or in-service sun exposure; however, the Board finds that the Veteran is not competent to render an opinion as to whether his skin disorders are etiologically related to service.  As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders of BCC and SCC.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  BCC and SCC are medically complex disease processes that have multiple possible etiologies and require specialized knowledge to diagnose.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

For these reasons, the Board finds that the weight of the competent and probative evidence of record demonstrates that BCC and SCC were not incurred in service and are not otherwise related to service, to include in-service herbicide or sun exposure.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for BCC and SCC, to include as due to herbicide and sun exposure and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for basal cell carcinoma and squamous cell carcinoma, to include as due to in-service herbicide and sun exposure, is denied.  




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


